DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Czanik on 6/24/2022.

The application has been amended as follows: 

Claim 21:	An apparatus, comprising:
(a)	an ultrasonic transducer assembly;
(b)	an acoustic waveguide coupled with the ultrasonic transducer assembly;
(c)	an ultrasonic blade in acoustic communication with the acoustic waveguide; 
(d)	a liquid dispensing feature positioned adjacent to the ultrasonic blade, wherein the liquid dispensing feature is configured to deliver a flow of cooling liquid to the ultrasonic blade, wherein the liquid dispensing feature includes a valve positioned at a distal end of the liquid dispensing feature and adjacent to the ultrasonic blade;
(e)	 a control module configured to selectively activate the ultrasonic transducer assembly as well as the valve to regulate flow of the cooling liquid through the liquid dispensing feature; and
(f)	a passive fluid source configured to provide the cooling liquid without a pump, wherein the ultrasonic transducer assembly is configured to activate the passive fluid source.

Claim 26 is cancelled. 

Reasons for Allowance

Claims 21, 23-25, 27-30, 32-37 and 42-46 are allowed. 
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: (claims  21 and 35) wherein the ultrasonic transducer is configured to activate the fluid source or (claim 43) wherein the fluid source includes a deformable body, wherein the handle assembly includes a housing, wherein the housing is configured to provide a mechanical ground, such that the transducer assembly urges the deformable body of the fluid source against the housing in a vibrating fashion when the transducer assembly is activated. The closest art found was Ross (20130072950). As to claim 21 and 35, the transducer of Ross is not able to control the fluid source. The fluid source is controlled by a separate and distinct mechanism that does not rely on the transducer at all. Altering this arrangement would fundamental change the operation of the device and eliminate the advantages of the system. As to claim 43, Ross’s device does not have an internal fluid source, nor is the fluid source pressed against the housing when the transducer vibrates. Modifying the device to include this structure would not have been obvious because doing so would fundamentally alter the cooling method. Furthermore, a teaching could not be found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771